department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date contact person identification_number uil code contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file instructions and do not send them to this office penalty file the returns in accordance with their failure_to_file the returns timely may result in a we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions instructions in notice action if you agree with our deletions you do not need to take any further if you disagree with our proposed deletions follow the in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely robert choi director exempt_organizations rulings agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter tax_exempt_and_government_entities_division date date department of the treasury internal_revenue_service washington d c contact person identification_number contact number fax number employer_identification_number dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below facts you were formed as a non-profit corporation and have requested classification as an organization organized and operated exclusively for charitable scientific or other exempt purposes under sec_501 and sec_509 of the code your bylaws state that your purpose is to promote direct marketing of farm products and handcrafted goods to operate a farmer's market you provide booths at an open-air market for local producers of farm products and handcrafted goods booths at the market are provided only to members membership is available for anyone who sells locally grown farm products and similar goods such as flowers and artisan crafts there is no membership fee but members are charged rent for space in the market these rent charges account for over of your revenue all of your directors are members and vendors at the market most of your activity is devoted to promotion and marketing of the open-air market and you devote of your expenses to advertising the rest of your expenses are allocated for operation of the market such as rent insurance supplies and professional fees when asked to describe your activities you detailed your promotional activities and stated that such activities are very important for maintaining consumer traffic throughout our market season your rules cover the obligations of vendors to clean up their assigned areas ensure health codes are followed and conform to the market's operating hours law sec_501 of the code provides for the exemption of organizations organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations provides that an organization will be it engages primarily regarded as operated exclusively for one or more exempt purposes only if in activities that accomplish one or more of such exempt purposes specified in sec_501 of the code however an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations states that an organization is not operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest it cannot operate for the benefit of specific individuals including those who created it revrul_69_175 1969_1_cb_149 describes an organization created to provide bus transportation for school children to a tax-exempt private school the organization was formed by the parents of pupils attending the school the organization provided transportation to and from the school for those children whose parents belonged to the organization parents were required to pay an initial family fee and an additional annual charge for each child the organization's income approximately equaled the expenses involved in its operations the internal_revenue_service determined that w hen a group of individuals associate to provide a cooperative service for themselves they are serving a private interest revrul_71_395 1971_2_cb_223 holds that a cooperative art gallery formed and operated by a group of artists for the purpose of exhibiting and selling their works does not qualify for exemption under sec_501 of the code the irs concluded that the cooperative gallery served the private purposes of its members even though the exhibition and sales of paintings were also educational in some respects in 326_us_279 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes the court found that the trade_association had an underlying commercial motive that distinguished its educational program from that carried out by a university in 92_tc_1053 the court held that an organization operating a school to train individuals for careers as political campaign professionals but that could not establish that it operated on a nonpartisan basis did not exclusively serve purposes described in sec_501 of the code because it served private interests more than incidentally the court found that the organization was created and funded by persons affiliated with a one political_party and that most of the organization's graduates worked in campaigns for the party's candidates the court concluded that the organization conducted its activities to benefit the party's candidates and entities although the candidates and entities benefited were not organization insiders the court stated that the conferral of benefits on disinterested persons who are not members of a charitable_class may cause an organization to serve a private interest within the meaning of sec_1_501_c_3_-1 of the regulations in 46_tc_47 the court considered a collective organization created to dredge waterways the majority of the funds for this activity came from owners of property adjacent to the waterways the court found that the primary beneficiaries were the adjacent property owners any benefit to the general_public because these dredged waterways would be a safe_harbor for boats during a storm was secondary therefore the organization was not exempt because of the significant private benefit provided analysis based on our analysis of the information you submitted during the application process and in light of the applicable law we have determined that you do not operate exclusively for any of the purposes described in sec_501 of the code an organization is not exempt from taxation merely because its operations are not conducted to produce a profit the organization must operate exclusively for one or more of the purposes described in sec_501 of the code and the applicable regulations section c -1 d ii of the regulations requires an organization to show that it is not organized or operated for private interests in order to be exempt under sec_501 of the code when a group of individuals associate to provide a service for themselves they are serving a private interest see revrul_69_175 revrul_71_395 ginsburg v commissioner your primary activities are providing a location for members to sell goods and promotion of their sales activity ninety percent of your funding comes from those same individuals all of your directors are vendors at the market and personally benefit from your operation these facts demonstrate that you provide a substantial private benefit to your members in addition the presence of a single substantial non-exempt purpose will prevent the grant of tax- exemption see better business bureau of washington d c inc v united_states there is no indication that your organization engages in educational economic development charitable or other exempt_activities the operation of the market for the benefit of your members is a substantial part of your activities and therefore prevents the grant of tax-exempt status conclusion based on the information submitted we conclude that your organization does not meet the operational_test for exemption under sec_501 of the code you are operating for the mutual benefit of your members and in a manner indistinguishable from commercial entities therefore you do not serve a public interest as required by sec_1_501_c_3_-1 of the regulations accordingly you do not qualify for exemption as an organization described in sec_501 of the code and you must file federal_income_tax returns you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination your protest statement should be accompanied by the following declaration under penalties of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all the relevant facts and such facts are true correct and complete you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications for more information about representation see publication practice_before_the_irs if you if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to protest as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if if you do not intend to protest this determination you do not need to take any further action we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to this address internal_revenue_service constitution ave n w washington dc if you may also fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely robert choi director exempt_organizations rulings agreements
